


Exhibit 10.13

 

JOINDER

 

ABL JOINDER AGREEMENT, dated as of February 6, 2014 (this “Agreement”), among HD
SUPPLY, INC., a Delaware corporation (the “Parent Borrower”) and HD SUPPLY FM
SERVICES, LLC, a Delaware limited liability company (the “Joining Borrower”) and
consented to by the other Loan Parties (as hereinafter defined), GENERAL
ELECTRIC CAPITAL CORPORATION, as administrative agent (the “Administrative
Agent”) and collateral agent for the Lenders (the “U.S. ABL Collateral Agent”),
GE CANADA FINANCE HOLDING COMPANY, as Canadian agent (the “Canadian Agent”) and
Canadian collateral agent (the “Canadian Collateral Agent”) in each case for the
banks and other financial institutions (the “Lenders”) from time to time parties
to the ABL Credit Agreement (as hereinafter defined).

 

W I T N E S S E T H:

 

WHEREAS, the Parent Borrower, the Administrative Agent, the U.S. ABL Collateral
Agent, the Canadian Agent and the Canadian Collateral Agent are parties to the
ABL Credit Agreement, dated as of April 12, 2012 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “ABL Credit
Agreement”), among the Parent Borrower, the Lenders, the Administrative Agent,
the U.S. ABL Collateral Agent, the Canadian Agent, the Canadian Collateral Agent
and the other parties thereto.

 

WHEREAS, pursuant to the ABL Credit Agreement and in consideration of, among
other things, the making available to the Joining Borrower of an asset-based
revolving credit facility under the ABL Credit Agreement, the Joining Borrower
wishes to become a party to the ABL Credit Agreement and assume all the rights,
obligations, covenants, agreements, duties and liabilities of a “Borrower”
thereunder and under or with respect to any Notes, any Letters of Credit and any
of the other Loan Documents (in each case as hereinafter defined).

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

 

1.                                      Defined Terms.  Unless otherwise defined
herein, terms defined in the ABL Credit Agreement and used herein shall have the
meanings given to them in the ABL Credit Agreement.

 

2.                                      Joinder of Agreements and Obligations. 
Effective as of the date hereof, the Joining Borrower hereby becomes a party to
the ABL Credit Agreement and expressly assumes, confirms and agrees to perform
and observe all of the indebtedness, obligations (including, without limitation,
all obligations in respect

 

--------------------------------------------------------------------------------


 

of the Loans), covenants, agreements, terms, conditions, duties and liabilities
of a “Borrower” thereunder and under or with respect to, any Notes, any Letters
of Credit and any of the other Loan Documents to which a Borrower is a party in
its capacity as “Borrower” as fully as if the Joining Borrower were originally a
signatory in the capacity of a “Borrower” thereto; provided, however, that
Parent Borrower understands and agrees that such joinder shall not be effective
with respect to, or in any way obligate the Joining Borrower to perform and
observe any of the indebtedness, obligations (including, without limitation, all
obligations in respect of the Loans), covenants, agreements, terms, conditions,
duties or liabilities of Parent Borrower under or with respect to the ABL Credit
Agreement and under or with respect to, any Notes, any Letters of Credit and any
of the other Loan Documents to which the Parent Borrower is a party.  At all
times after the effectiveness of such joinder, all references to a “Borrower” in
the ABL Credit Agreement, any Notes, any Letter of Credit or any of the other
Loan Documents and any and all certificates and other documents executed by a
Borrower in connection therewith shall be deemed to include references to the
Joining Borrower, as more fully described in the ABL Credit Agreement.

 

3.                                      Amendment to ABL Credit Agreement.  The
ABL Credit Agreement is hereby deemed to be amended to the extent, but only to
the extent, necessary to effect the joinder provided for hereby.  Except as
expressly amended, modified and supplemented hereby, the provisions of the ABL
Credit Agreement and the other Loan Documents are and shall remain in full force
and effect.

 

4.                                      Affirmation of Loan Documents.  Each of
the other Loan Parties signatory hereto hereby consents to the execution and
delivery of this Agreement and confirms, reaffirms and restates its obligations
under each of the Loan Documents to which it is a party pursuant to the terms
hereof.

 

5.                                      GOVERNING LAW.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

6.                                      Counterparts.  This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Agreement by facsimile transmission shall be effective as
delivery of a manually executed

 

2

--------------------------------------------------------------------------------


 

counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Parent Borrower and the Administrative Agent.

 

7.                                      Section Headings.  The section headings
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or to be taken into consideration in the interpretation
hereof.

 

8.                                      Severability.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

9.                                      Successors and Assigns.  The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

10.                               WAIVERS OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 

[The Remainder of This Page is Left Intentionally Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first set forth above.

 

 

 

HD SUPPLY, INC.

 

 

 

 

 

By:

/s/ Ricardo Nunez

 

 

Name: Ricardo Nunez

 

 

Title:   Senior Vice President and Secretary

 

 

 

 

 

HD SUPPLY FM SERVICES, LLC,

 

as Joining Borrower

 

 

 

 

 

By:

/s/ Ricardo Nunez

 

 

Name: Ricardo Nunez

 

 

Title:   Vice President and Secretary

 

[Signature Page to ABL Joinder]

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Administrative Agent and U.S. ABL Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Steven Flowers

 

 

Name: Steven Flowers

 

 

Title:   Duly Authorized Signatory

 

 

 

 

 

 

 

GE CANADA FINANCE HOLDING COMPANY,

 

as Canadian Agent and Canadian Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Richard Zeni

 

 

Name: Richard Zeni

 

 

Title:   Authorized Signatory

 

[Signature Page to ABL Joinder]

 

--------------------------------------------------------------------------------
